 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHargeft's Telephone Contractors Inc and Interna-tional Union of Operating Engineers, Local 465,AFL-CIO Case 11-CA-12920Janaury 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn June 29, 1989, Administrative Law JudgeLawrence W Cullen issued the attached decisionThe General Counsel filed exceptions and a sup-porting brief, and the Respondent filed a brief inanswer to the General Counsel's exceptionsThe National Labor Relations Board has delegated its authonty in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findmgs,1 andconclusions2 and to adopt the recommendedOrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed1 The General Counsel has excepted to some of the judge s credibilityfindings The Board s established policy is not to overrule an admimstrative law Judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect StandardDry Wall Products 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Or1951) We have carefully examined the record and find no basis for reversing the findings2 In adopting the judge s dismissal of the surveillance allegation werely on the Judge s credibility resolutions regarding Foreman Phillipsconversation with employee Cunningham and on the Judge s statementthat no additional evidence of surveillance was presented by the GeneralCounsel Contrary to the judge however we note that the GeneralCounsel s postheanng brief did specifically argue that Phillips conversanon with Cunningham constituted both unlawful interrogation and survollance by PhillipsPans Favors and Donald R Gattalaro Esqs , for the General CounselJ Howard Daniel and Terry A Clark Esqs (HaynsworthBaldwin Miles Johnson Greaves di Edwards) ofGreenville South Carolina, for the RespondentDECISIONSTATEMENT OF THE CASELAWRENCE W CULLEN Administrative Law JudgeThis case was heard before me on April 3 and 4 1989 atGeorgetown South Carolina The heanng was held pursuant to a complaint issued by the Regional Director ofRegion 11 of the National Labor Relations Board (theBoard) on October 25 1988 1 The complaint is based on1 All dates are in 1988 unless otherwise designated297 NLRB No 100a charge filed by the Charging Party International Unionof Operating Engineers, Local 465 AFL-CIO (theUnion) on August 26 1988 and alleges that Hargett sTelephone Contractors Inc (the Respondent) has unlawfully interrogated its employees concerning their unionactivities and created the impression among its employees that their union activities were under surveillanceboth in violation of Section 8(a)(1) of the National LaborRelations Act (the Act) and has unlawfully dischargedand thereafter failed and refused to reinstate its supervisor Randy Dennis because he refused to commit unfairlabor practices and in order to discourage its employeesfrom engaging in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection inviolation of Section 8(a)(1) of the Act and that it discharged and failed and refused to reinstate its employeeWillie Lee Cunningham because he joined or assisted theUnion and engaged in concerted activities for the purpose of collective bargaining and mutual aid and protection in violation of Section 8(a)(3) of the Act Respondent has by its answer filed on November 2 1988, deniedthe commission of any violations of the Act In additionthe General Counsel contends that an additional 8(a)(1)violation should be found based on testimony of formersupervisor Randy Dennis, during cross examination thatRespondent s president, Ron Hargett, asked employeeswhether they had signed a union card dunng a meetinghe conducted among his employees regarding the UnionOn the entire record in this proceeding including myobservations of the witnesses who testified herein, andafter due consideration of the briefs filed by the parties Imake the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWI JURISDICTIONA The Business of RespondentThe complaint alleges Respondent admits and I findthat the Respondent is and has been at all times materialherein a South Carolina corporation with a facility located at Rock Hill South Carolina where it is engagedin cable installation in and around Georgetown SouthCarolina, and the Pamplico 2 South Carolina area thatduring the 12 months prior to the filing of the complainta representative period of all times material herein Respondent received at its Rock Hill South Carolina facility goods and raw materials valued in excess of $50,000directly from points outside the State of South Carolinaand shipped from its facility in Rock Hill South Carol'na products valued in excess of $50,000 directly topoints outside the State of South Carolina Based on theforegoing I find that Respondent is now, and has been atall times material herein an employer engaged in commerce within the meaning of Section 2(6) and (7) of theAct2 The transcnpt is hereby corrected to reflect that the word Pampaco is Pamplico HARGETT'S TELEPHONE CONTRACTORS645- B The Labor OrganizationThe complaint alleges, the Respondent admits and Ifind that the Union is now and has been at all times ma-terial herein a labor organization within the meaning ofSection 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACT10ES3The Union commenced an organizational campaign inJune The campaign was conducted by Union BusinessRepresentative Johnny Lambert who contacted Re-spondent's construction and operating employees in thefive state area in which Respondent operates as a sub-contractor for several utility customers for whom it isengaged in the laying of new telephone cable Lamberttestified that in July 1988 he approached George"Preacher" Phillips, a foreman working in the Respond-ent's Pamplico, South Carolina area and identified him-self as a union organizer and asked whether he could talkto the work crew Phillips told him he could talk tothem on their own time and then left for lunch Lambertthen talked to the crew of employees during their lunch-break and obtained their signatures on union authonza-tion cards The crew was made up of four men, WillieLee Cunningham, Leroy and Matthew Chandler (twobrothers) and James McClary Cunningham was the firstto sign a card and was the most outspoken in favor ofthe Union at the meeting, contending that he was under-paid and that there were good and bad unionsRespondent's president, Ron Hargett, became aware ofthe Union's campaign in July Hargett, who is a licensedattorney, testified that upon learning of the union cam-paign he reviewed his labor law book, contacted legalcounsel and distributed a list of do's and don'ts for hissupervisors and foremen Hargett devoted the next twoweeks to meeting with all of his supervisors and foremenand telling them how to handle themselves during thecampaign and meeting with employees According toHargett as corroborated by his area supervisor, FredWindell, his former regional supervisor, Grant Stevens,and foreman George Phillips he gave each of the fore-men a list of "Tips" which informed the supervisors andforemen they should not "threaten" or "interrogate" ormake promises" to or "spy" on employees concerningtheir union activities He also told the foremen theycould listen if employees brought up the subject ofunions and should inform them that the Respondent didnot feel the Union was necessary for the employees or inthe best interest of the Respondent In addition Hargettheld meetings of the unit employees at various workheadquarters and told them that he thought the Respond-ent had made a lot of improvements and that the Re-spondent did not believe a union was necessary for theemployees or in the best interest of the RespondentWillie Lee Cunningham who had been employed as alaborer on one of Respondent's crews since January testi-fied that on one occasion in June or July his foreman,George "Preacher" Phillips told him he had heard "Iwas having a meeting" and wanted to know "when and3 The following Includes a composite of the credited testimony of thewitnesses at the hearingwhere was it" Cunningham said he did not know any-thing about it although a union meeting was scheduledfor that evening in Kingstree, South Carolina In Julyand August Hargett held meetings with his foremen andemployees at the Respondent's various headquarters Hemet with the foremen at the Georgetown headquartersand later that day with all of the employees in two sepa-rate shifts in a trailer because of the large number of em-ployees in attendance Prior to and during the course ofthese meetings, Union Representative Johnny Lambertwas stationed outside of the yard of the headquarters onthe public road outside the entrance drive and was hand-ing out union pamphlets to which were attached unionauthorization cards to employees entering the headquar-ters Lambert was visible from the yard During thecourse of these meetings Hargett told the employees thatif they felt they needed a raise they should contact theirsupervisors or foremen After the meeting Cunninghamexpressed his displeasure to his foreman, George Phillipsas Hargett had used the figure of $5 per hour and Cun-ningham was only making $4 50 per hour Phillips testi-fied that Hargett had only used $5 as an example andtold Cunningham that any raise would need to beearned Cunningham testified he then said "to hell withit, I'm going to go Union" and then walked to Lambert'scar and took several pamphlets and union cards fromLambert to have them signed by other employees Lam-bert corroborated Cunningham's testimony that he hadgiven Cunningham several cards at this time Phillipsdenied that Cunningham had made the statement to himconcerning going union or that he had observed Cun-ningham go to Lambert's car and get the pamphlets orcards He further denied any knowledge of Cunmngh-am's union activities Other members of management in-cluding Hargett also denied seeing Cunningham withLambertCunningham was discharged by Phillips, Cunninghamtestified that on a Monday he picked up Matthew Chan-dler in the company truck that he was assigned to forpurposes of driving the crew to and from work and thatLeroy Chandler and James McClary did not go in thatday Cunningham testified further that after he and Mat-thew Chandler arnved at Poston Corner, Phillips said hewas supposed to "fire all of you but, Willie you're fired"and that Phillips said he was fired because he was a"union instigator" Cunningham's testimony was cor-roborated by Matthew Chandler who is a friend of Cun-mngham's and who lived in the same apartment complexwith Cunningham at the time and who along with hisbrother had originally taken Cunningham in to be em-ployed by Respondent Matthew Chandler no longerworks for Respondent, having ceased employment therein October Matthew Chandler testified that Phillips toldthem he was told to fire the entire crew by Grant Ste-vens, the area supervisor, but that Phillips did not firethe entire crew but only fired Cunningham and assignedas the reason therefore that Cunningham was "boosting44 The transcript at 1 4 on p 65 is corrected to read "boosting" Insteadof ' boasting" 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe union up in Kingstree (A reference to a town wheremost of the crew lived )Cunningham testified that Phillips then arranged foranother employee to drive him home and that he thencalled Rock Hill (Respondent s headquarters) and talkedto Ron Hargett Respondent s president and told Hargett that he had been fired and wanted his money Hargett asked why he had been fired and Cunningham toldhim that Phillips had told him he was fired because hewas a union instigator Hargett told Cunningham hewould call Grant Stevens the area supervisor and findout Hargett called him back around 12 (noon) and saidthat Cunningham was fired for using the company truckand drinking but did not give him any details He toldCunningham he could pick up his money at WesternUnion the next day In the telephone conversation Cunningham denied he had been dnnkmg and told Hargetthe could prove it Cunningham said he was supposed tohave dnven the truck on a Thursday night Hargett alsotold Cunningham that Esau Dennis (no relation to RandyDennis the supervisor who was discharged) did notwant him back on the job Esau Dennis is an inspectorfor General Telephone (GTE) who is charged withoverseeing the work performed by Respondent for GTECunningham testified he had never cussed Esau Dennisout as hereinafter contended by Respondent Cunmngham who is black, testified he had not been particularly friendly with Esau Dennis who is white andwhom Cunningham contended is racially prejudiced andhad made comments to Cunningham that he was goingto meetings and tying knots, which Cunningham contended at the hearing was refemng to the KKK (KluKlux Klan) Cunningham also testified that he had neverhad an argument or fight with Esau Dennis and thatDennis was frequently talking about what he knew fromthe service In Cunningham s view, this referred to EsauDennis ability to fight Cunningham also denied that hetalked to Grant Stevens about his discharge Cunningham further testified on cross examination that hehad been assigned a truck to take the crew to and fromhome and the jobsite as he had a dnver s license Cunmngham testified he had used the truck on personal business on only one day in February or March with thepermission of a supervisor Mike Roberts to whom hehad formerly reportedWith respect to the matters testified to by Cunninghamand Chandler the Respondent elicited testimony from itsforeman George Phillips its former regional supervisorGrant Stevens, GTE Inspector Esau Dennis Respondent s president Ron Hargett and Respondent s area supervisor, Fred Windell Hargett testified that Respondentis a contracting company that performs engineering andconstruction work for operating telephone companies inseven of the states (not counting Flonda) in the southeastern region of the United States with about 500 employees evenly distributed throughout the four states ofGeorgia, North Carolina, South Carolina, and AlabamaThe management structure is composed of Hargett aspresident and three other levels of management the areasupervisors who report to Hargett the regional supervisors who report to the area supervisors and the foremenwho report to the regional supervisorsGeorge Preacher Phillips, who testified he is a parttime preacher testified that the first time he knew ofCunningham s involvement with the Union was 2 weeksafter his discharge of Cunningham when he was called tothe scene of an accident in the King Street area at whichtime he found that employee James McClary hadwrecked a company truck and when he asked McClarywhat he was doing with the Company truck in the offduty hours of 9 to 10 p m McClary told Phillips he wasattending a union meeting at Cunningham s house EsauDennis who is employed as a GTE Inspector and hasbeen employed by GTE for over 20 years and a memberof the International Brotherhood of Electncal Workers(IBEW) for 20 years testified that on Thursday July 28he told the crew consisting on that day of Cunninghamand the two Chandler Brothers to make some dropsThis refers to the laying of underground cable by diggmg holes or trenches and laying the cable therein fortheir attachment to the customers premises by a GTEcrew which follows Respondent s crews after they haveput down the cable Esau Dennis testified that threedrops needed to be placed on that date in order that theGTE cut over crew could connect the customers up toservice He took Respondent s crew consisting of Cunmngham and Leroy and Mackie (Matthew) Chandler tojobsite 51 and 66 and told them to bury the drop line andthat GTE would be responsible as they were then unableto locate the customer He then left to check on anothercrew and on his return he found the crew was gone andthe drop had not been placed He then went down theroad and saw the crew at a store and told them if theydid not place the drop, he did not need them anymoreEsau Dennis testified that they then went back to thejobsite with Cunningham driving the truck and that Cunmngham parked the truck half in and half out of the roadand jumped out of the truck with his shirt pulled downover his shoulders opened the door on the highway andsaid mother fucker you all can t be telling me whatto do I m a grown man Esau Dennis testified as he approached Cunningham and got as close as within 3 feethe smelled alcohol on his breath He also observed thatCunningham was stumbling and unsteady and that hisspeech was slurred and concluded that he had beendnnkmg alcohol although he did not observe any alcohol in his possession He did not smell alcohol on Matthew or Leroy Chandler Esau Dennis also testified thathe then showed the employees where the drop to thehouse should be placed He also then observed Cunmngham dnve the truck in a jerking manner down theroad as the wire was being released and jerkingMackie (Matthew Chandler) down the road Mackieyelled fool stop and Cunningham then slowed downEsau Dennis testified he then went to another jobsitewhere Phillips was At the time Phillips was responsiblefor four crews Phillips came to the jobsite at whichCunningham was and in the presence of Esau Dennisasked Cunningham whether he had been dnnking andCunningham said he had not been dnnlung Cunninghamdid not have his hard hat or shirt on although both arerequired under GTE s and Respondent s safety rulesThe crew worked until 5 30 (p m) and the drop was HARGETT'S TELEPHONE CONTRACTORS647completed except for a piece which was to be completedin the morning He saw Cunningham the next morningon route 66 with Phillips "talking with them" EsauDennis told Phillips to get rid of the whole crew butchanged his mind and told Phillips Just to get rid of Cun-ningham who had been the one who had been "Cussingme out on the job and I Just wasn't going to put up withthat" Phillips then gave Cunningham the option of re-turning to his original supervisor as he was not needed inthis area inspected by Esau Dennis Cunningham said,"I'll quit before I go back to Terry McCardle" (his origi-nal supervisor) This occurred at about 10 30 or 11 a mon Friday morning by Jethro's Store on 66 off of high-way 378 At this point the crew cleaned up one drop andPhillips sent them home Esau Dennis denied everhaving made any references to or threats of physicalharm to Cunningham or any references or threats con-cerning the tying of knots or taking him to a meetingGeorge Phillips who had been employed as a foremanin July supervising over four crews consisting of about12 employees in the Pamplico area, testified that onThursday afternoon, Esau Dennis came to his job about3 or 4 miles from the crew on which Cunningham wasworking and told him that Cunningham was drinkingand there were problems he should check Phillips thencalled the area supervisor, Grant Stevens, and told himthat Esau Dennis was sure Cunningham was drinkingStevens told Phillips that if Cunningham was drinking hewould have to let him go Phillips then went to the job-site where Cunningham was in the truck Cunninghamgot out of the truck with his shirt partly off and no hardhat Phillips told him he could not use him in his condi-tion He observed that Cunningham could not walk, wasunsteady in his movements and observed the smell of al-cohol on his breath while within an arm-and-a-half sreach of him, and said, "Willie, I'm not going to be ableto use you and you drinking, you know what the rulesare And he Just, said, why you all white people alwaysdown on me all the time, you all got all the money andall the•and I said, Willie, the rules go for everybodyThey don't just go for one person" Cunningham contin-ued talking about an unrelated matter and Matthew andLeroy Chandler were continuing to work and Phillipsleft, as it was late and he was involved in putting in alarge cable job on the other worksde Phillips testifiedthat the next morning he met Esau Dennis at Jethro'sgrocery and Esau Dennis told him he could not use thatcrew and about that time Cunningham and Matthew andLeroy Chandler arrived in the pickup truck as JamesMcClary was out that day He then called the employeesoff to the side and told them he could not use them any-more because GTE had requested it The employees pro-tested that they needed the work At that point EsauDennis said if Cunningham were moved, they could usethe rest of the crew Phillips then told Leroy and Mat-thew Chandler to come back Monday and to have JamesMcClary drive the truck Cunningham then said hewanted his job Phillips asked Cunningham who hadhired him and Cunningham said Terry McCardle hadhired him Phillips then offered to call McCardle and seeif he could use Cunningham Cunningham said he wouldquit before he worked for McCardle and Phillips toldhim he would have to make his own decision but hecould not use him in this area Phillips testified furtherthat on the following Monday, Cunningham came intowork again and he took Cunningham to the side and toldhim he could not use him in this area and had anotheremployee drive him homePhillips further testified as did Esau Dennis that an-other employee, James McClary, had told them thatCunningham had been drinking on the job Phillips andformer Regional Supervisor Grant Stevens both testifiedthat as a result of this report Stevens had met with theentire crew in a general safety meeting and told themthere was to be no dnnking on the job and that if theydrink on the job or were under the Influence they wouldbe dischargedPresident Ron Hargett testified that on Monday,August 1, he received a telephone call from Cunninghamwho told him he had been fired and he needed hismoney and inquired whether there was a review processHargett told him to take it up with Grant Stevens whowould review the decision and that he would reviewStevens' decision He later called Stevens who thentalked to Cunningham and Stevens later told him that hewould uphold the decision to discharge Cunningham forthree reasons, "that he had cussed out a GTE inspector,Esau Dennis, he suspected he'd been drinking on the joband that he had used the vehicle on unauthorized time"Stevens, who is now self employed in his own businessas a contractor for cable TV companies and who has nobusiness relationship with nor receives any business fromRespondent, testified that Hargett called him after hehad told Phillips to fire Cunningham and that Hargetttold him that he (Stevens) needed to do a review of thematter Stevens talked to Cunningham that night whodenied having been drinking on the job and told him hehad "cussed that damn Esau out I'm a forty year oldman and I'm•I can do what I want to do" Stevens alsoasked him whether he had driven the company truck andCunningham stated that he had driven the companytruck one time Stevens then told Cunningham that thedecision stood and that he was fired and then called Har-gett to confirm this Cunningham denied having had aconversation with Stevens about this matter Hargett andFred Windell, the regional supervisor, testified concern-ing a number of employees who had been discharged ortransferred because of drinking on the job or insubordi-nationAnalysisI find that the General Counsel has failed to establish aprima facie case of a violation of the Act by the allegedinterrogation by Supervisor George Phillips and by thealleged surveillance by Phillips and by the discharge ofCunningham I make this determination on credibilitygrounds after having observed the witnesses on the standand after a review of all the facts including the positionstatement of Respondent and the affidavit of Hargettwhich are relied on by the General Counsel as evidenceof inconsistencies in Respondent's proffered defense Atthe outset I have also relied on the demeanor of the wit-nesses in this case I found Cunningham's manner on the 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstand to be argumentative and somewhat ramblingWhile it is possible that this argumentative manner couldstem from the perceived injustice of his discharge, Ifound it consistent with the conduct attributed to him byEsau Dennis and Phillips Moreover, I found Phillips tobe a candid witness who testified in substantial detail asto what occurred concerning the discharge of Cun-ningham I also found the testimony of Esau Dennis tobe specific and credible It may well be that Esau Dennisand Cunningham had not had the highest regard for eachother in the past and that ill will may have been ex-pressed between them However, I find that the incidenttestified to by Esau Dennis appears genuine and I do notfind that it was fabncated by Dennis to bolster supportto fire a union adherent I also find worthy of note thatEsau Dennis is a 20 year member of the IBEW and con-sider it unlikely that he would be part of a plot to dis-charge a union adherent I also find the testimony of Ste-vens, Hargett, and Wmdell to be sincere and credibleWith respect to the alleged interrogation by Phillips ofCunningham concerning the union meeting I credit Phil-lips that he did not know of Cunningham's involvementand his implicit denial of having engaged in this allegedinterrogation With respect to the allegation of surveil-lance by Phillips, no additional evidence was presentedby the General Counsel, nor is it specifically argued inits brief and I accordingly find that this allegation mustfail for want of proof I also credit Phillips that he didnot tell Cunningham that he was being discharged be-cause he was a union instigator as testified to by Cun-ningham or as testified to by Matthew Chandler becausehe was "boosting the Union" However, assuming thathe had made this statement and that this establishes aprima facie case, I find that it has been rebutted by a pre-ponderance of the evidence in view of the credited testi-mony of Esau Dennis, Phillips, Stevens, Hargett, andWmdell and that Cunningham would have been dis-charged even in the absence of his engagement in pro-tected concerted activities on behalf of the Union WrightLine, 251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir1981), cert denied 455 U S 989 (1982) I have reviewedthe inconsistencies in the position statement of Respond-ent concerning the date of the incident between EsauDennis and Cunningham and credit the testimony ofEsau Dennis that this incident occurred on July 28B The Alleged Interrogation by Hargett of theEmployees at the Meeting in the Company Yard at theEnd of JulyThis interrogation was not alleged in the complaint butwas first brought out in the cross-examination of allegeddiscnmmatee former Supervisor Randy Dennis RandyDennis testified that at the meeting held by Ron Hargett,Respondent's president, in the company yard at the endof July that Hargett asked the employees if they hadsigned union cards Specifically Randy Dennis testifiedthat Hargett wanted to know who had signed unioncards Hargett denied on the stand that he had made thisstatement although he admitted telling the employeesthat he did not think the Union was in their best interest,reviewing improvements that had been made and men-tioning union authorization cards Randy Dennis' pretrialaffidavit made no reference to this alleged statement byHargett and it was not until his cross-examination that hevolunteered this statement I do not credit Dennis' testi-mony that Hargett made this statement Rather I creditHargett's testimony that he did not make such a state-mentHargett, who is a graduate lawyer and licensed attor-ney, testified in detail that he reviewed his labor lawcourse material which course he had taken recently inlaw school and consulted legal counsel and distributed alist of do's and don'ts to the supervisors and foremen fordealing with employees during the union campaigncalled TIPS•(Do not threaten, interrogate, promise, orspy) Hargett testified this information was reviewedwith the supervisors and foremen who were given acopy thereof Hargett's testimony concerning this wascorroborated by Foreman Phillips and by Managers Ste-vens and Wmdell I found Hargett to be a credible wit-ness who testified in a clear and sincere manner I alsofound Phillips, Stevens, and Windell to be credible wit-nesses My review of the testimony of Randy Dennisconcerning this incident gave me the distinct impressionthat this volunteered statement by Randy Dennis was anafterthought at best and I do not credit it I accordinglyfind that Hargett did not unlawfully interrogate his em-ployees at the company meeting held in the yard at theend of JulyC The Termination of Randy DennisRandy Dennis was a foreman who had the status of astatutory supervisor with the authority to hire and fireRandy Dennis became interested in the Union and at-tended a union meeting in July as did Foremen VernonSears and Herbert Butler On August 8 Hargett came tothe headquarters to meet with employees and foremenDuring the late morning Foremen Vernon Sears andRandy Dennis were both brought into separate individ-ual meetings with Hargett, Area Supervisor Fred Wm-dell, and Regional Supervisor Grant Stevens Hargetttestified, as corroborated by Wmdell and Stevens, that ineach of these two meetings Hargett told Sears andRandy Dennis respectively, who were believed to besympathetic to the union campaign, that they were statu-tory supervisors under the National Labor Relations Actand that he had a right to and did demand 100-percentloyalty to the Company in the union campaign This tes-timony was corroborated by Vernon Sears in the meet-ing he attended Hargett, Windell, Stevens, and Sears alltestified that Sears had reservations about making thiscommitment and was given until Friday to decide Hesubsequently decided a day or two later and informedHargett that he was 100 percent behind the Company inthe union campaignRandy Dennis testified that when he was called intothis meeting Hargett, after advising him of the variousDo's and Don'ts, told him that he was expected to findout who the union adherents were among the employeesand either find a reason to fire them or make it so roughon them that they would quit and that he declined to dothis saying he would not do Respondent's "dirty work"and was told to turn in his truck (tantamount to dis- HARGETT'S TELEPHONE CONTRACTORS649charging him) and was permitted to return to the jobsitewith his operator, ,Glen Elliot, to pick up his tools, tellthe men what to do the rest of the day and that Elliotthen drove him home Former employee Glen Elliotwho now works for Randy Dennis with another employ-er, testified that Randy Dennis told him he had been dis-charged after he left the meetingConversely Hargett, Windell, and Stevens all testifiedthat at the meeting between them and Randy Dennis thatwhen Hargett told Dennis he could not belong to theUnion, Dennis willingly agreed to support the Company100 percent in the union campaign Wmdell and Stevensboth testified that following this meeting Wmdell said"that was too easy" in reference to the apparent agree-ment by Randy Dennis to support the Company basedon Wmdell's opinion that Randy Dennis was usuallymore outspoken and argumentative Stevens and Windellboth testified that they first learned of the absence andapparent quit of Randy Dennis the next day when thecustomer of the job Randy Dennis was assigned to calledWindell and was irate that there was no one on the joband that Stevens was then contacted by Wmdell andmade arrangements to cover this job as soon as possibleSears also testified that he passed Randy Dennis in theyard on Tuesday morning and that Dennis told him hehad quit Dennis denied being on the premises on Tues-day morning Stevens also testified that he spoke withRandy Dennis on Tuesday afternoon at the GTE po-leyard in Georgetown and that Dennis told him that hehad talked to his union representative and that Hargettcould not put him in the position of having to back him100 percent or could not fire him if he did not and saidhe was going to take Hargett to the Labor BoardGlen Elliot testified that on Tuesday evening Stevenscalled him and asked him to give a message to Dennisthat he should return to work on Friday which messagehe gave to Dennis Dennis testified that after receivingthis message he returned to work on Friday and met Ste-vens who told him to go to work and that he workedFriday and Saturday but when he appeared for work onMonday Stevens told him that Ron Hargett had talkedto his lawyers and that they had recommended againstletting Dennis work and that he has not since worked forRespondentStevens testified that Randy Dennis showed up at theworkplace on Friday and told him that the Union had"screwed" him as they had told him they could carryhim but now he was without his job and the Union hadtold him they "can't do a damn thing for me" Stevenstestified he needed help on the job and had knownDennis for a long time and that he told Dennis to go towork and worked him Friday and Saturday but told himhe would need Ron Hargett's approval Stevens calledHargett who said he would need to check with his law-yers and get back with Stevens Hargett had not under-stood that Stevens had actually put Dennis back to workon Friday and called Stevens the following Mondaymorning and told him the lawyers had recommendedagainst rehiring Dennis Hargett subsequently was upsetwhen he later learned that Dennis had been put to workon Friday and Saturday by Stevens after Dennis calledhim in regard to pay for these days Stevens testified thathe informed Dennis of Hargett's decision not to reem-ploy him on Monday and that Dennis looked at Stevensto inquire about possible employment with Stevens in hisown business as a contractor for cable TV which busi-ness Stevens has since left Respondent for to engage infull time and that Stevens told Dennis to come to hisbusiness and he would put him to work but Dennis didnot do soAnalysisIt is well settled that an employer has the right todemand absolute loyalty of its statutory supervisors andmay discharge a supervisor for engaging in union activi-ties Parker-Robb Chevrolet, 262 NLRB 402 (1982), affdsub nom Automobile Salesmen's Union v NLRB, 711F 2d 383 (D C Cir 1983) However, a supervisor is pro-tected by the Act from retaliation by an employer for re-fusing to engage in unfair labor practices GreenbrierValley Hospital, 265 NLRB 1056 (1982)I find that the testimony of Hargett, Stevens, and Win-dell should be credited I find them to be credible wit-nesses whose testimony was straightforward, well de-tailed, and logical I find It unlikely they contnved theirtestimony given my review of their demeanor on thestand and the sequence of events as testified to by themDennis' testimony was essentially uncorroborated withthe exception of the testimony of Elliot who testifiedthat Dennis told him that he had been fired on Mondaymorning and that Stevens told Dennis to return to workon Friday Both of these instances would tend to be cor-roborative of Dennis' testimony but only on peripheralmatters concerning Dennis' statement that he had beenfired which was based on his own interpretation after heleft the meeting and whether Stevens asked Dennis toreturn to work However I regard as highly unlikely thatStevens would have asked Dennis to return to work onlyto fire him to somehow further Respondent's plot to dis-charge him I also credit Sears concerning his conversa-tion with Dennis on Tuesday wherein Dennis told himhe had quit I also found Sears to be a credible witnesswho testified in a forthright mannerI therefore conclude that the General Counsel has notmade a prima facie case that Dennis was discharged, orassuming arguendo that a prima facie case was made, Ifind it has been rebutted by Respondent by the prepon-derance of the evidence, Wright Line, supraCONCLUSIONS OF LAW1 Hargett's Telephone Contractors, Inc is an employ-er within the meaning of Section 2(6) and (7) of the Act2 International Union of Operating Engineers, Local465, AFL-CIO is a labor organization within the mean-ing of Section 2(5) of the Act3 Respondent did not unlawfully interrogate its em-ployees or engage in surveillance of their union activi-ties4 Respondent's discharge of Willie Lee Cunninghamwas not violative of the Act5 Respondent did not unlawfully discharge its supervi-sor Randy Dennis as he quit of his own accord 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAccordingly, on these findings of fact and conclusionsORDERof law, I issue the following recommended5The complaint is dismissed in its entirety5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedBoard and all objections to them shall be deemed waived for all pur-Order shall, as provided in Sec 102 48 of the Rules, be adopted by theposes